STOULIG, Judge.
Plaintiff, Aetna Insurance Company, has appealed a judgment dismissing its suit against Singer Lumber Company, Inc., doing business as Singer Lumber Mart; and Croft Metal Products, Inc., and its liability insurer, Prestige Casualty Company, in which it claims indemnification for past and future workmen’s compensation benefits it has paid and must pay in the future to one Neuville J. Richard, Jr.
For the reasons assigned in Neuville J. Richard, Jr. v. Singer Lumber Company, Inc., et al., rendered this day, La.App., 361 So.2d 955 (1978), which was consolidated for trial and has been appealed as a companion case, the judgment appealed from is affirmed.

AFFIRMED.